Citation Nr: 1411023	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-20 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for traumatic brain injury (TBI).

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right hip disability, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Manchester, New Hampshire.   

In March 2009, the Veteran testified at a Decision Review Officer hearing.  A transcript of that hearing is of record.

In June 2011, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.  

The Veteran submitted additional evidence in August 2011 with a waiver of RO consideration. 


FINDINGS OF FACT

1.  The Veteran does not have combat service, does not allege PTSD due to fear of hostile military or terrorist activity, and is less than credible with regard to his claimed in-service stressor.

2.  The Veteran is less than credible with regard to an explosion, a head injury, a back injury, or a hip injury in service.

3.  The competent credible evidence of record contemporaneous to service, to include STRS, fails to corroborate the alleged in-service stressor identified by the Veteran.

4.  There is no competent credible probative evidence of record that the Veteran has PTSD, a TBI, a back disability, or a right hip disability causally related to, or aggravated by, active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for service connection for TBI have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  The criteria for service connection for a back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

4.  The criteria for service connection for a right hip disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in February 2008 and April 2008. 

VA has a duty to assist the appellant in the development of the claims.  The claim file includes service treatment records (STRs), a formal finding that the Veteran's alleged stressor cannot be corroborated, a morning report, VA and private medical records, and the statements of the Veteran in support of the claims, to include his testimony at a DRO hearing and at a Board hearing.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Veteran has contended that some of his STRs are missing from the record.  As is discussed in greater detail below, the Board finds that the Veteran is less than credible with regard to an injury in service for which there would be STRs.  Moreover, there is no competent credible evidence of record that medical STRs are missing.  A dental STR reflects that some dental records were missing.  The Board acknowledges that there are no dental records prior to 1970 associated with the claims file.  However, there is no indication that dental records would be pertinent to the Veteran's claims.  The Veteran has not indicated in any way that he injured his teeth in service and that such injury is related to his present claims.  Moreover, the Veteran has not alleged any over-night treatment at a U.S. military hospital for which there may be hospital records which not associated with the claims file.  To the contrary, he has indicated that he was not hospitalized over-night.  The claims file contains STRs for the Veteran's two years of service with no competent credible indication that any medical records are missing.  

The Veteran has given conflicting statements as to having been treated at a German hospital or having been treated at a U.S. facility.  As noted above, STRs are associated with the claims file.  The Veteran has been informed of the evidence necessary to substantiate his claims.  He has not provided VA with the name of the alleged German hospital or authorization for VA to obtain any such records.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
 
The evidence reflects that the Veteran may be in receipt of Social Security Administration (SSA) benefits.  (An April 2008 VA clinical record reflects he supports himself with his VA disability and 401k; however, an August 2008 VA clinical record reflects that he reported that he had begun to receive SSDI benefits.)  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the Court noted that the government need not obtain records in every case in order to rule out their relevance and stated that such decision would be akin to a determination that all medical records must be obtained.  Id. at 1323.  Similarly, it is not the case that a record's relevance can always be determined without reviewing the record itself.  "The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records." Id.  

In the present claim, there does not exist a reasonable possibility that SSA records could help the Veteran substantiate his claims.  The Veteran has been diagnosed with PTSD, TBI, a back disability, and a hip disability.  For purposes of this appeal, the Board does not dispute that the Veteran has been diagnosed with these disabilities; thus, SSA records which detail his diagnoses and treatment are not necessary.  The Veteran's claims all stem from one alleged incident which he contends took place in April 1969 and involved an explosion.  The Board finds, as explained in much greater detail below, that the Veteran is not credible with regard to this incident.  

While SSA records may provide evidence as to the current extent of the Veteran's disability or his contentions since service, there is no reasonable possibility that they can provide competent objective evidence of the alleged in-service incident.  The Veteran himself has indicated that he does not know the name of any witnesses to the alleged incident and has not been able to provide any witness statements.  The STRs provide competent objective clinical evidence as how the Veteran obtained a scar in service, and detail his skin disability and treatment.  The Veteran has provided a much different picture as to how this scar was obtained and given a less than credible statement as to how it was obtained in an explosion in a motor pool which he contends resulted in PTSD, TBI, a back disability, and a hip disability.  The STRs contemporaneous to service, which detail the Veteran's skin treatment, are the most probative evidence as to how the Veteran obtained the scar.  

In addition, the evidence reflects that the Veteran was initially diagnosed with PTSD based on his false statements that he served in Vietnam, killed individuals in Vietnam, and witnessed combat in Vietnam.  The Veteran has since related that he did not serve in Vietnam, and his military records support that he did not serve in Vietnam.  Any statements by the Veteran to obtain SSA benefits would be his self-reported history.  The Board finds that the military personnel records and STRs are more probative than the Veteran's self-reported history of his service.  

Again, the Board reiterates that it does not dispute that the Veteran has diagnoses of PTSD, TBI, a back disability, and a hip disability, and that there is clinical evidence that these disabilities are related to the Veteran's alleged in-service explosion.  The Board also does not dispute, at this time, the diagnosed severity of the Veteran's disabilities.  Nevertheless, the diagnoses are based on the Veteran's less than credible self-reported history.  The Board finds that VA does not have a duty to attempt to obtain SSA records because the records could not reasonably substantiate the Veteran's claim of an actual explosion in the motor pool in service.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

The Board also notes that the Veteran has reported Vet Center treatment for PTSD, detoxication records from Catholic Mental Health Center, and chiropractor records from the 1970s.  Such records are not associated with the claims file.  The Veteran has been informed that he should provide VA with it or authorization for it to obtain such information if relevant to his claim; however, he has not complied.  (See Board hearing transcript, pages 10 and 22.)  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, and importantly, the records may provide evidence of the Veteran's current extent of a disability and treatment, but any such treatment records would not be able to provide objective evidence to corroborate the claimed in-service stressor.  In addition, while the Veteran has asserted that he was treated by a chiropractor since the 1970s, his chiropractor has submitted correspondence that he has only treated the Veteran since 1986.

The Board has considered whether the Veteran should be afforded VA examinations on the above issues, but finds that they are not warranted.  There is no competent credible evidence of the Veteran's alleged in-service explosion which forms the basis for his claims of PTSD, TBI, a back disability, and a hip disability.  As the competent credible evidence is against a finding that the Veteran suffered an explosion in service, there cannot logically be disabilities related to such.  The Veteran has not alleged, and the evidence does not support, any other in-service incident which may form the basis for his current disabilities.  Thus, a remand to obtain VA examinations and/or opinions is not warranted. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ (Veterans Law Judge) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ who conducted the June 2011 hearing did not appear to specifically note the requirements for service connection on a secondary basis.  The Board finds that any such error was harmless and no remedy is required.  As the Board, in the decision below, denies the Veteran's claim for a back disability, he cannot be granted service-connection for any disability secondary to it.  Any attempt to remedy a notice error by providing additional notice as to the requirements for service-connection on a secondary basis would be "an idle and useless formality."  NLRB v. Wyman-Gordon Co., 394 U.S. 759, 766 n. 6 (1969).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection - PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Otherwise, the law requires verification of a claimed stressor.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 
38 U.S.C.A. § 5107(b). YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

PTSD and TBI

Initially, the Board notes that the Veteran's DD 214 reflects that he had one year and two months of foreign service, all of which was in Germany.  The evidence is against a finding that the Veteran was engaged in combat.  Moreover, his alleged stressor is not based on fear of hostile military or terrorist activity. 

The Veteran avers that he has PTSD and a TBI as a result of an engine explosion while on active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  For the reasons noted below, the Board finds that the Veteran does not have a confirmed or credible stressor in service, thus, there cannot be a valid diagnosis of PTSD causally related to service.  

The Veteran has given various accounts of the alleged PTSD stressor and TBI incident.  An October 2007 Monadnock Family Services record reflects that the Veteran reported that a young soldier had sprayed ether into the intake of an engine and that the Veteran was working to get it started.  The result was an explosion that threw the Veteran across the motor pool, resulting in him regaining consciousness in a German Hospital after they restarted his heart with electro shock.

A December 2007 entry reflects that the Veteran reported that he was accidently blown up while stationed in Germany in 1969 and had to be medically revived at a German hospital.  He reported that he experiences nightmares about his time in the hospital.

A January 2008 VA clinical record reflects that the Veteran reported that he saw another soldier trying to fix a carburetor by pouring methane into it.  He told the other soldier to try to start the engine, causing the ignition to ignite the methane and cause the explosion.  He reported that he blacked out and was badly burned and went into shock, requiring cardioversion.  (Cardioversion is the restoration of normal rhythm of the heart by electrical shock. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007))

In a January 2008 VA Form 21-4138, it was alleged that the Veteran, while leaning over a carburetor (which had been sprayed with starter fluid and gasoline), was injured in an explosion when another soldier turned the ignition on.  The Veteran reported that he was burned in the face, and thrown against a wall injuring his back and the back of his head.  He reported that he was medevaced to an army hospital for treatment.

An April 2008 VA clinical record reflects that the Veteran witnessed another soldier pouring liquid nitrogen into the carburetor, which caused the explosion.  The Veteran stated that he was blown backward, struck the back of his head on a nearby wall, received burns on his neck, and lost consciousness briefly.  He reported that he woke up when someone sprayed him with a fire extinguisher.  He could not remember cardioversion at the scene, but stated that he was hospitalized for one day following the event for the burns.  He reported a severe headache immediately following the event, and that the headache became intermittent in the days following the event.  

A March 2009 VA Form 21-0781 reflects the Veteran's statement that he was injured in an explosion of a vehicle engine as a result of using nitro gas to start it.  He reported that he did not stay in the hospital overnight but was issued a profile for physical activities.  

The Veteran testified at the March 2009 DRO hearing that the combustion from the engine explosion blew him back, caught his shirt on fire, banged him into a wall, and his "lights went out."  He testified that he remembered getting hit with the fire extinguisher and ice on his neck.  He testified that he was medevaced to the "Dispensary and Hospital", but did not stay overnight.  

There are no records contemporaneous to service which corroborate the Veteran's assertion of an explosion and resulting head, neck, back, and/or hip injuries in service.  The Veteran asserts, and at least one of his clinicians has also asserted, that his service-connected skin disability is proof of the explosion.  The Board disagrees and finds that the Veteran's service-connected skin disability does not support his alleged stressor.  As the Veteran has contended that his scar is proof of an explosion, the Board will discuss that service-connected disability and its etiology.

In June 1975, the RO granted service connection for "permanent red scars on anterior neck."  This grant was based on the Veteran's STRs and a June 1975 VA examination.  It was noted that the Veteran had been treated in June 1969 in service for his neck. 

The Veteran's March 1968 STR pre-induction report of medical history reflects that the Veteran reported that he had, or had previously had, skin diseases and boils.  He reported that he recently had a boil on the left neck.  His March 1968 pre-induction report of medical examination reflects that the Veteran had abnormal skin upon examination; it was noted that he had a slight erythematous rash at the base of the neck. 

The Veteran asserts that the explosion occurred in April 1969.  A May 12, 1969, STR reflects that the Veteran had a 11/2 month history of a rash on his chest and excessive dandruff.  Upon examination, he had slight edema and erythema of the eyelids.  On his neck, was a well-defined approximately 4 x 5 inch patch of telangiectasia and slight hyperpigmentation.  Also on the left anterior of the neck there was a small patch.  The impression was "Riehl's melanosis r/o dermatomyositis."  The STR is entirely negative for any reference to an explosion or burn.

A June 13, 1969, handwritten STR reflects a "punch" biopsy was taken.  It was noted that the Veteran applies cologne to the neck and face.  It was questionable as to essential telangiectasia.  The Board finds it notable that the record notes that the Veteran used cologne on the neck and face, and finds that if the Veteran had undergone something as serious as an explosive burn, it would be reasonable for this to have been also noted.  

A typed June 19, 1969, clinical record of the June 13, 1969, punch biopsy notes a brief clinical history of "Telangiectatic, slightly hyperpigmented eruption of V of neck for [about] 2 months.  No biopsy irradiation to area."  The pre-operative diagnosis was "Radiodermatitis, Riehl's melanosis? Dermatomyositis? Essential telangiectasis."  The STR is entirely negative for any reference to an explosion or burn.  

The June 19, 1969, pathological report reflects that a specimen consisting of an oval piece of hairy skin which measured 0.4cm in diameter was taken.  It was noted that there was "moderate hyperkeratosis.  The epithelium is thinned and the rete ridges in most areas are flattened.  The basal layer contains a light deposit of melanin pigment.  The capillaries in the upper dermis are slightly dilated and surrounded by a few mononuclear round cells.  There is a small amount of melanin pigment both within and outside melanophages."  

The 1969 pathology report reflects a diagnosis of mild hyperpigmentation of the basal layer and telangiectasia.  There was no evidence of radiodermatitis or dermatomyositis.  The STR is entirely negative for any reference to an explosion or burn.  (Telangiectasia is the permanent dilation of preexisting small blood vessels creating focal red lesions, usually in the skin or mucous membranes.  Lesions may be macular, plaquelike , retiform, and may produce as coarse or fine red line or as a punctum with radiating limbs.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007)).

A June 30, 1969, STR reflects that the upper area of telangiectasia was electro-cauterized.  The Veteran was to return again in two weeks.  (Electrocautery is an apparatus for surgical dissection and hemostatis using heat generated by a high-voltage, high frequency alternating current passed through an electrode, or the cauterization of tissue using such an instruction.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).)
 
A July 11, 1969, STR reflects that the Veteran was again treated with an epilating needle.  This time, he was treated with a freezing element.  It was further noted that, prior to treatment, the Veteran was informed of possible secondary papular scarring.  Again, the STR is entirely negative for any history or findings of explosion burns or scars due to such, but notes possible future scarring on the neck due to treatment of his telangiectasia by freezing it off.  

The Veteran's December 1969 Report of medical history for separation purposes reflects that he reported that he had, or had previously had, skin diseases and boils.  He denied frequent or severe headaches, periods of unconsciousness, frequent or terrifying nightmares, depression or excessive worry, back trouble of any kind, or a history of a head injury.  The Board finds that if the Veteran had experienced headaches, a back injury, a head injury, and burns, as he now claims, it would have been reasonable for him to have noted it when he noted his boils and skin disease.  The physician's summary and elaboration of all pertinent data reflects that the Veteran had boils on the back of his neck several years earlier.  The report of medical examination for separation purposes is negative for any abnormal findings with regard to the back or hip, cognitive impairment, mental impairment, or explosive burn residuals.   

A January 1970 STR reflects that the Veteran had been followed in the dermatology clinic the previous year for telangiectasia.  It was requested that he be evaluated and cleared for separation.  The report reflects that the Veteran complained of feeling like an ice cube was on the outside of skin over the site of the telangiectasia.  The impression was "essential telangiectasia".  There was no contraindication to separation.  It was further noted that the "[c]ondition may worsen [with] time [and] could be service connected."  

A February 1970 STR reflects that the Veteran sought treatment for hemorrhoids.  The report is negative for any complaints of the back, head, neck, cognitive, or mental problems.

In sum, there are extensive STRs dealing with the Veteran's neck.  Those STRs reflect that the Veteran had a skin condition which was treated with electrocauterization and freezing with a epilatory needle and a chemical to freeze ("zero") the lesion(s), and that such treatment to remove the lesion could lead to secondary scarring.  The Board notes that liquid nitrogen is clinically used to freeze skin lesions, and the noted "blanching", or whiting, of the skin immediately after treatment, as noted in the STRs, is indicative of freezing.  The STRs are entirely negative for burns from an explosion.  

While the Veteran has continually asserted that his service-connected scars on the neck are a result of having been "burned" with nitro gas in an explosion in the motor pool, the Board finds that the more competent credible evidence is that the scars are a result of a medical treatment with electrocauterization and/or nitrogen or another agent in June and/or July 1969.

A March 2009 VA Form 21-0781 reflects the Veteran's statement that he was issued a profile for physical activities due to injuries sustained in the alleged explosion.  The Board finds that he is less than credible.  The Veteran's December 1969 report of medical examination for separation purposes reflects that he had a physical profile of all "1"s.  A "1" reflects that the Veteran had a high level of medical fitness with regard to physical capacity or stamina (P), upper extremities (U), lower extremities (L), hearing and ears (H), eyes (E), and psychiatric (S); he did not have any limitations.  See AR 40-501.  The only mention of profile in the STRs is with regard to a dental profile.  

The dental record reflects that the Veteran wanted a profile to give to a dentist when he returned to the United States (CONUS- Continental United States) in February 1970 to explain his gingival sensitivity.  It was noted that he complained of gingival sensitivity of eight months in duration and claimed that he had been given a profile for it but had never used the profile.  The Veteran has not alleged that he injured his teeth, mouth, or gums in the alleged explosion and there is nothing to indicate that he had gingival sensitivity due to an explosion or burn on the neck.  Thus, the "missing" dental record of a profile for gingival sensitivity could not reasonably support the Veteran's allegation of an explosion.

Five years after separation from service, the Veteran underwent a VA examination in June 1975.  It was noted that he had "thoracic to lumber area of back bothers after about an hour of meat cutting.  (The record reflects that the Veteran worked as a meat cutter beginning in August 1974.)  It was also noted that the Veteran had "skin of neck reddened permanently after burn with nitro gas - area has hives like permanent injured capillaries."  The narrative history is blank.  The Board finds it notable that the back pain was noted in relation to meat cutting, but the record is entirely negative for an injury due to being thrown against a wall in service, as now alleged by the Veteran.  In addition the Veteran's neurological and psychological examination was within normal limits.  The examiner's use of the term "burn with nitro gas"  is consistent with the clinical treatment in service.  In the alternative, it could be based on the Veteran's self-reported history as to how he received the scar, which is less than credible. 

The Board finds, based on the evidence discussed above, that the Veteran does not have a burn scar due to an explosion in service.  The Veteran is less than credible as to the cause of his service-connected skin disability.  In addition, the Board finds that the Veteran is less than credible as to an explosion in service.  The Veteran contends that he injured his back, his neck, was rendered unconscious, had to have his heart restarted, and suffered intermittent headaches; however, the STRs are entirely negative for such, although they note telangiectasia, hemorrhoids, and dandruff.  The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  

In the present case, not only is there a lack of clinical records, but the Veteran specifically denied ever having had frequent or severe headaches, periods of unconsciousness, back trouble of any kind, or a history of a head injury on his report of medical history for separation.  As noted above, the Board finds that if the Veteran had been injured, as he contends, it would have been reasonable for him to have reported such, rather than deny it.  

The claims file includes a March 2010 VA JSRRC memorandum that reflects that personnel records, morning reports and STRs were reviewed and they are silent for indicators of an explosion in the motor pool.  April 1969 morning reports indicate one mention of the Veteran.  A DA Form 1 morning report associated with the claims file reflects that the Veteran was relieved from attachment and assigned (RFAA) to his unit on April 19, 1969, and that there was no delay en route which would be charged as leave (DDALV).  His duty military occupational specialty (DMOS) and term of enlistment (TOE) were also noted.  The report is entirely negative for any hospitalization, treatment, burns, explosion, or other injury.  If the Veteran had been injured, to include burns, loss of consciousness, and cardio-version, it would be reasonable for such to have been noted in the morning reports. 

An April 2009 VA examination report is of record.  The examiner reviewed the entire claims file, and considered the Veteran's statements.  The report reflects that the examiner extensively considered the claims file, as he cited numerous records and quoted from them.  Upon examination, the examiner diagnosed the Veteran's neck as follows:  "The anterior, right and left aspects of the neck with confluent areas of pin point erythematous macules.  No scarring to suggest severe burning noted".

The examiner also opined, in pertinent part, as follows:

Essential poly telangiectasia.  It is not likely that the biopsies taken [in service] were the result of burn scars.  The biopsies were taken because of one and a half-month history of redness in the area of the neck.  The dermatologist made no reference to a burn occurring just a few months prior to the evaluation.  This is yet another inconsistency in the veteran's medical records.  It would seem unusual that a dermatologist saw the veteran on several occasions resulting in biopsy and treatment, would make no mention of a burn from a blast severe enough to cause the veteran to be thrown against a wall and sustain concussion and possible other injuries and yet cause no lasting damage to the skin; thus, the extent to which the veteran sustained burn cannot be resolved without resorting to speculation.

The Board also finds that the Veteran is less than credible with regard to his service because he has previously given a different account of why he has symptoms of PTSD.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

A January 1999 private record from Monadnock Family Services reflects the following with regard to the Veteran's PTSD:

[the Veteran] has been having a hard month since it was this time of year that he was involved in the combat incidents that are the basis of his post-traumatic stress disorder.  This is the first time he's spoken much about it in details with me.  He recalls having been in the Tet offensive in Vietnam, he describes having been pinned down for a couple of days with his unit, being on a mission, losing several friends in the combat, and subsequently, with the rest of the unit, losing control when they attacked the village that was in their way.  He recounts that it was a combination of sleeplessness, anger, and helplessness that they all lost control and essentially wiped out defenseless people including women and children.  He laments that he's never been able to forget it, his flashbacks are vivid and seem to be no less intense as the years go by.  

The report reflects that the Veteran was "saddled with lifelong guilt and flashbacks."

A January 2001 Granite Hills Behavioral Consultants record reflects that the Veteran "continues to function very well although he also has ongoing difficulties with situations that evoke his wartime or Vietnam experiences, loud noises, fireworks, helicopters, etc."

An October 2001 MFS Medication Contact Sheet reflects that the Veteran reported that the "[World Trade Center] events evoke flashbacks.  Fears of war. Chemicals, etc."  A May 2002 MFS Medication Contact Sheet reflects that the Veteran reported that he was still subject to wartime flashbacks.  A March 2003 record reflects that he had some flashbacks with war coverage. 

The Veteran's DD 214 and personnel records are against a finding that he served in Vietnam, or any type of combat.  In addition, later statements by the Veteran reflect that he did not serve in Vietnam.  (See October 2007 Monadnock Family Service  record and DRO hearing transcript.)  Thus, the Veteran has been less than credible with his mental health providers, and his initial diagnosis of PTSD was based on an inaccurate factual history.  The Board is not bound to accept the opinion of an examiner which is based on unsupported evidence. See Black v. Brown, 5 Vet. App. 177, 180 (1993) (doctor's opinions based on history furnished by appellant and unsupported by clinical evidence were merely conclusions unsupported by any objective medical evidence.

Next, the Board will address the medical opinions regarding the etiology of the Veteran's PTSD and TBI with regard to an alleged explosion in service.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a Veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381  (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Initially, the Board notes that there are numerous treatment records which reflect that the Veteran has been diagnosed with PTSD.  In addition, he has attended group meetings, individual meetings, and telephone treatment based on his diagnosis of PTSD.  The Board will not address each record because the Board finds that the Veteran does not have a confirmed or credible in-service stressor; however, the Board will discuss, for purposes of thoroughness, why the PTSD diagnoses are not probative. 

The Veteran testified at the June 2011 Board hearing that he first sought treatment for PTSD in 2008.  As evidenced by the clinical records, the Veteran had treatment for PTSD in 1998, 1999, 2000, and 2001; he has been less than credible with regard to his mental health history.

A January 2008 VA clinical record reflects that the Veteran reported a TBI in the 1970s with reported loss of consciousness.  It was noted that the Veteran was a "very confusing historian."

June 2008 correspondence (incorrectly dated June 2007) reflects that the Veteran asked Dr. B. Shiner to write him a letter in support of his notice of disagreement with regard to fee-based treatment in December 2007 for chest pain.  Dr. B. Shiner wrote that it is conceivable that the Veteran's chest pain was panic related to his PTSD which is related to his military duty.  

November 2008 correspondence from psychologist R. Jones (associated with the clinical records as an electronic copy) reflects that the Veteran had cognitive deficiency consistent with PTSD, major depression, and post-concussive syndrome secondary to the blast injury he sustained in Germany in 1969.

Correspondence from Dr. E. L. Summerall dated in March 2009 reflects that she has been treating the Veteran for a mild TBI that he sustained in 1969 as well as PTSD.  Dr. Summerall stated that the Veteran's service-connected scars are consistent with exposure to sufficient explosive force to cause a mild TBI or concussion.  Dr. Summerall also stated that blast explosions of this type were less common in 1969 than currently, and a concussion or mild TBI was likely to have escaped clinical notice.  

Correspondence dated in June 2010 from Dr. E.L. Summerall states, in pertinent part, "I have had more than 20 encounters with [the Veteran], and have confirmed the initial diagnosis.  The impact of his PTSD on his level of function has been worsened by the health and financial stressors in recent years, despite treatment he suffers an impairing level of symptoms.  In my opinion, [the Veteran's] PTSD is due to trauma he experienced in the explosion of April 1969."

A June 2010 clinical record from Dr. E. L. Summerall reflects that the Veteran meets the criteria for mild TBI based on his history, to include having lost consciousness.  

The Board finds that any statement by the Veteran that he had lost consciousness in service or suffered from frequent headaches in service is less than credible based on the evidence of record as a whole, to include his denials of such in 1969.  The records contemporaneous to service are more credible than statements made decades later for compensation purposes.

Correspondence dated in September 2010 from Dr. E.L. Summerall states, in pertinent part, that the Veteran was under her care since April 15, 2008, when he underwent neuropsychiatric evaluation at the TBI clinical and was diagnosed with PTSD due to an April 1969 explosion.  She also noted, in pertinent part, as follows:

I have reviewed his Service Record, which he has since provided.  I note that while burns from the injuries he described are clearly documented, there is no discussion of mild [TBI] or PTSD in his evaluation of 1975.  I would like to point out that evaluation for these diagnoses was not commonly performed at that point in history, and of necessity would be completed in retrospect as done at our 2008 evaluations.  I would also request that the presence of burn scars be construed as supporting evidence of the incident [the Veteran] described in our evaluations; this incident is the source of both his persistent post-concussive and PTSD symptoms.   . . .  In my opinion, [the Veteran]'s PTSD, [mild] TBI, and persistent-concussive symptoms are due to the trauma he experienced in the explosion of April 1969.

The Board disagrees with Dr. Summerall's statement that burns from the injuries he described are clearly documented.  What is documented is that the Veteran had a reddened patch of skin, or scar, from clinical treatment for skin lesions.  

September 2010 correspondence from therapist D. Gingerich reflects that she had been seeing the Veteran since April 2009 in her capacity as a facilitator for a group of Veterans with PTSD.  She noted that she has observed symptoms which appear to stem from the Veteran's service in the military.

The question of whether the Veteran was exposed to a stressor in service is a factual determination, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts. Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991; Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Whether the evidence establishes the occurrence of stressors is a question of fact for VA adjudicators, and whether any stressors that occurred were of sufficient gravity to cause or to support a diagnosis of PTSD is a question for medical professionals. Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  

The opinions above do not reflect that the clinicians were aware that the Veteran had telangiectasia in service which was treated with electocauterization and freezing, which was noted to potentially cause scarring.  It was also noted in service that the area may worsen over time.  

The opinions do not reflect that the clinicians were aware that upon separation from service, the Veteran denied ever having had frequent or severe headaches, periods of unconsciousness, back trouble of any kind, or a history of a head injury.  

The opinions do not reflect that the clinicians were aware that the Veteran had previously been less than credible with regard to his service and had told mental health professionals that he was in combat in Vietnam.  If the Veteran was able to tell a mental health provider false details about friends dying in battle, killing women and children, being pinned down by the enemy, and having vivid flashbacks of such, it is entirely reasonably that he could also provide false details about an alleged explosion in service, in order to obtain service-connection for PTSD.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995)).  

The Board also notes that the records from Dr. E.L. Summerall reflect a past psychiatric history of a diagnosis of ADD [attention deficit disorder) in the 1990s but do not reflect his past treatment for PTSD, for alleged and false Vietnam combat service, in the 1990s or 2000.

For the reasons set forth above, the Board finds that the record as a whole does not support or corroborate the Veteran's assertions.  The PTSD and TBI diagnoses of record are based on the false allegations of Vietnam service and/or his less than credible allegation of an explosion in service.  While the Veteran may have PTSD or a TBI, the most probative evidence, to include the records contemporaneous to service, is against a finding that any such disability is casually related to service.  

As the preponderance of the evidence is against the claims, entitlement to service connection for TBI and PTSD is not warranted. 38 C.F.R. § 3.102.  Moreover, the Board finds that there is insufficient evidence to find that the Veteran is entitled to service connection for any other acquired psychiatric disability.  

Back and Right Hip Disabilities

As noted above, the Veteran asserts that he injured his back when he was thrown against a wall during the alleged explosion.  The Board finds that there is no competent credible evidence of an in-service injury.  The STRs are negative for any complaints of, or treatment for, the back or the hip.  Moreover, the STRs subsequent to April 1969, the alleged date of an injury, reflect complaints with regard to a rash on the chest, lesions on the neck, dandruff, and hemorrhoids.  It seems reasonable that if the Veteran had complaints of the back or hip, he would have reported them, and they would have been noted in the clinical records; they are not.  

Importantly, while the Veteran's December 1969 report of medical history for separation purposes reflects that he reported that he had, or had previously had, skin diseases and boils, he denied back trouble of any kind.  He also denied any bone, joint, or other deformity.  The report of medical examination for separation purposes reflects that the Veteran's spine was normal, and he had "1" profile, indicative of no problems.  

The earliest clinical evidence of a back disability is in June 1975, more than five years after separation from service.  At that time, the Veteran had filed a claim for service connection for scars of the neck.  The Veteran did not file a claim for service connection for a back disability.  The Board finds that if the Veteran had had chronic back pain since service, it would have been reasonable for him to have filed a claim for service connection for it in 1975 when he filed his other claim.  Notably, the 1975 examination report reflects a diagnosis of back strain after the Veteran reported that he was working as a meat cutter for the past 11 months and that his back "bothers him after about an [hour] of meat cutting."  The record is entirely negative for any complaints of back pain since service, or an injury in service.  If the Veteran had had a back injury in service, or chronic pain since service, it would be reasonable for this to have been noted in the VA examination report; it is not.

An August 1999 private clinical record from the Hitchcock Clinic (Dr. H. Duymazlar) reflects that the Veteran had right sciatic pain.  It was noted that the "original injury was when he came out of his truck, slipped and hit his right buttocks and hip."  The record is negative for any reference as to an injury in service.  It was also noted that the Veteran was involved in indoor and outdoor biking and ski racing.  He was diagnosed with right sciatica, likely from piriformis syndrome, with spasm of the right hip abductors, and right hemipelvis rotated anteriorly.  

A December 1999 private record from Granite Hills Behavioral Consultants reflects that the Veteran had chronic hip pain.  

May 2000 correspondence from Dr. H. Duymazlar reflects that the Veteran was seen for osteopathic manipulation and has regularly been seen by a chiropractor.  He reported hip pain.  It was noted that he has a tight sharp twisting pain in the right hip, especially after activities such as skiing and/or heavy manual work.  

Thus, in the three decades after separation from service, the records are negative for any reference as to an injury in service.  They do, however, mention post-service activities of meat cutting, heavy manual labor, construction work, and skiing, and a slip injury.

The absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In the present case, not only are there no STRs, but the Veteran denied back or joint problems upon separation from service, and had a normal spine and hips upon separation.
 
January 2008 correspondence from Dr. T. Little reflects that the Veteran has been his patient since 1986.  He stated that "[the Veteran] has a chronic dysfunctional lumbar spine and right sacroiliac joint.  His problem started while he was in the military service stationed in Germany."  He further noted that "a couple of years ago [the Veteran] went into the construction field.  The change of vocations has caused him considerable trouble with his back."

As noted above, probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  The credibility and weight to be attached to these opinions are within the province of the adjudicator.  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a Veteran.  

The Board finds that the opinion of Dr. T. Little has no probative value as it is based on the self-reported and inaccurate history reported by the Veteran.  In addition, it fails to note that Dr. Little was aware of the previous clinical notes with regard to back pain after meat cutting and a post-service injury.  It fails to provide an adequate rationale based on a review of pertinent records and medical history. 

In sum, there is no competent credible evidence of a back and/or hip injury in service, and no competent probative opinion that the Veteran has a back and/or hip disability causally related to active service.  The Board finds that service connection is not warranted.  Any statement by the Veteran that he had a back and/or hip disability in service, or symptoms since service is less than credible given the record as a whole.  Any clinical opinion that he has a back and/or hip disability causally related to an explosion in service is also not probative as it is based on his less than credible allegations. 

The Veteran has also contended that he has a hip disability secondary to his back disability.  As service-connection for a back injury is not warranted, service connection for a disability secondary to it cannot be granted.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for TBI is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a right hip disability, to include as secondary to a back disability is denied.


______________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


